     Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19   PageID.6   Page 1 of 10




            E                                    IT A



j
:




:
i:




i

l
::



:
i


t
t

I
1
I
                   Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19   PageID.7   Page 2 of 10


MINDELL /**
attornqrs   (9   counselons
                Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                             PageID.8    Page 3 of 10
                 i!




                      t

        t


                          il     r"-t"-      hereto, a resident of the Ci{y   of Saginaw,      Count5r ef Saginaw, state of


                          ll     *,"**.,,
                          ll           ,         That Defendant, BIG LOTS STORES, INC., is a F'oreign Corporation

                          ll                     tmsiness   in the City of Saginaw, County' of S"girr"*,              State of
                                 "or,ar.r"Utg,
                          ll     *****'
                          ll            t.       That this cause of action arises from an incident which occurred on

                          ll     ,t,    Lz, 2oLs,where plaintiff, TRACI siIEpHENs, rdas iqjured on a ptemises

                          l[               by Defendant     located.   at   25SO Tittabawassee Road,         in t]re City of
                             "*"U
                          ll ,**,            Michigan, when merchendise on Defendant's shelf, which had been

                          ll ,r"gtig"rUy placcd and/or          stocked, and as a direct rcsult of Defendant's general

                          ll ,rr*ti*"rr"" and/or the general negtigence of Defendarrt's                 empJoyees, agents,

                          ll ,"pr"""rrt"tiu"s, ostensible agents, or independent contractors, fell direcfly
                                                                                                                           on
!
i
                           lt
:
                                 ntarnUf TRACI STEPHENS, causing injtries'
:
                           ll
:                          ll           -.       That tlre amount in controversy exceeds TWENIY-FIVE TIIOUSAI'ID
I
                                 tSrt,OOO.OO) DOLLARS, exclusive of Qosts,
                                                                                  interes! and attorney fees'
                           ll
            j
                           il                                               couuT r
            6              lt
                                                                 GENERALNEGLIGENCE
            Fl             il
    \                             t              That ptaintiff realteges perq€ralrhs   X   through 4 of Plaintiffs
                           ll Comnlaint.
    -J
    J           6          fl
                 o
    Lll         dla
                           ll           6.       Ttrat on or about July 12, 2ols, Plaintiffwas shopping in an aisle of
    n€           E
                 o
                 a,
                            ll   O*"rr*ts        store locatsd at 2580 fittabawassee Road, in tJre Cily of Saginaw,
    1            6
                 b.
                 E          ll   *"***,      after Defendant's employees had negtigently placed and/or stocked
                 tc
                            ll2
                            il
                            I
                            ll
                     Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                       PageID.9    Page 4 of 10


     11

              t'         ri'


              I




                               merchandise on Defendant's shelves.

                                        7.       That Defendant owed to Plaintiff, TRACI STEPHENS, a duty to

                               e5ercise ordinary care to protect her from unreasonable risks of iqiury thatwere

                               krrown or should have been known to Defendarrt and/or work created by
                                                                                            t.


                               Defendant
                                        g.       That Defendant owed Plaintiff, TRACI STEPHENS, a duly to exercise

                               reasonable care in placing merchandise on its slrelvee in a safe manner'
                                        g.       That Deferrdant was then and, there guilty of one or more of the

                               following acts and omissions, in violation of their duties to Plaintiff,
                                                                                                        TRACI

                               STEPHENS, to wit;
                                                                                                             placing
                                                 a.    Defendant failed to use reasonable care by"improperly
                                                       and/or stocking merchandise   on its shelves;

                                                 b.    Defegdant failed to exercise reasonable and ordiriary care to
                                                       protect Plaintiff from iqiury;

                                                 c.    Defendant failed to train its employees in exercisfurg reasonable ''
                                                       and ordinaly care to protect Plailxtitrfron u+ittty.;
                                                                                                             to
                                                 d,. Defendant allowed untrained and inorperienced employees
                                                     create unreasonable risks of harm for its customersi

                   E                              e,
                                                  -'   Defend.ant by and througfr its employee_s negtigently placed . .
                   l-{                                 ;il;t-"t""fi"a  mercharidise on lts Jhelves in an r:'reasonably
          \                                            dangerous manner' leading to inju{ to Plaintiff; and
          J                                       f,   Ot}er acts of negtigence that will be revealed througlr discovery'
          J8
          LIJ       f                    10.      That as a direct and proxiruate result of the general negligence of
          ot                       Defendarrt,     plaintiff, TRACI STEPHENS, suffered the following severe,
          17                   ,   permanent, and painful physical iqjuries including but not limited to: Injuries
                                                                                                                   to

          >E                                                                     3




]

!
l
t:
l
                   Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                 PageID.10     Page 5 of 10




         I




                             her left should.er and arm requiring left shoulder $rrgery, as well as irr'juries
                                                                                                    and
                             throughout her bodr causing her to incur eignificarrt medical cxpenses
                        ,t   come under tlre care of hospitals and physicians'
                                                                                                            pre-
                                   11.   ,   That should it be deternrined that Plaintiff suffered from any
                                                                                               conditions wore
                             oristing relevant diseases or conditionsr. then srrch diseases or
                             accelerated  and/oi exacerbated bry the incident complained of in this action'
                                    L2, That as a        d.irect and proximato result     of   Defendarrt's general

                             negtigence, Plafuxtiff, TRACI STEPHENS, sqlfered
                                                                              tlre aforementioned severe and
                                                                                            hgrriliation'
                             perrralent damages causing her to suffcr othenvise unnecessary
                             disability,perrnarrentdisfigurement,physicalpainarrdsuffering,
                                                                                 life, loss of earnings and loss
                             emba:rassment, humiliation, loss of enjoyrnent of
                                                                                allowable by law'
                             of eaming capacit5l, as wcll as any other darnages
                                                                                              requests an award
                                   WHEREFORE, Plaintiff, TRACI STEPHENS, respectfully
                                                                                          Defendant' BIG LOTS
                             of danages in whatever amount in judgment against
                              sToRES, INC.,       in such arrrount in    er(cess   of   TWENTY-FIiiiE THOUSAI{D

                              ($25,OOO.OO) DOLLARS       to whictr the Plaintiffs may be found cntitled' togettrer
:




                 E            with interest, costs and attorney fees'

             {
I


             J
             J     o
                   h
                   o
                                                             realleges and incorporates    by reference, each and
             Ltl   0,
                   o                 rg. ptaintitr hereby
             oa    tr
                   tr
                   o
                   C)
                              every one of the allegations      in paragrapha L'L2, as 'tl.ough fully set forth
             Z     6
                   b.
                              herein.
                   E
                   td
                                                                         4


    ;



    t,
    t
    t
                  Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19             PageID.11       Page 6 of 10

                  '!
!
        a




            .f.




                                   14. That on or about July 12, 2015, Plaintifi TRACI STEPHENS, was
                           ,lawfqlly on the premises bf 2580 Tittabawassee Road, in the City of           Saginaw,

                           Michigan as a business     invitee.        '" '

                                   15.    That t}e above identifred premises was owned, controlled and/or
                           posgessed hy Defendarrt, BIG LOTS gfORES, INC., and Plaintiff was present on

                            the premises with Dcfendar:,t's express and/or imptied permission, bestowing a

                            benelit upon the owner.

                                   16.    That Defend.alt, BIG LOTS STORES, INC., owed a duty        to   Plaintjff,

                            TRACI STEPHENS, to maintain the premises in a reasonably safe condition'

                                   L7,    That Defendant, BIG LOTS STORES, INC., owcd a"duty to Plaintiff'
                                                                                                  an
                            TRACI STEPHENS, to be aware of all dangerous conditions that involved

                            unreasonable risk of harm to others, including Plaintiff.

                                    18.   That Defendant, BIG LOTS STORES, INC., owed'           a"ay to Plaintiff'
                                                                                             "
                                                                                                  that
                             TRACI STEPHENS, to inspect for d.angerous conditions on the premises
                            'would not be discovered by others, including Plajntiff.

                                    19.   That Defendant, BIG LOTS STqRES, INC., owed a duty to Plaintiff,
                  E
                            TRACI STEPHENS, to exercise reasonable care to malre all. known, unknown'
                  tI
                            and,   latcnt d.angerous cond.itions on   tJ1e premises safe   for others, including
    \
    J
    J              Itl
                            Plaintiff.
                                          That Defendant, BIG LOTS STORES, INC., owed a duff to Plaintiff,
                   o
    LU             a,
                   o                20,
    o€             E
                   a
                   8
                            TRACI STEpHENS, to warn her and others.of all dangerous conditions on the
    Z              0
                   b'
                       E     premises and the risks involved therewitlr.
                   Ic
                                                                      5
      Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                           PageID.12    Page 7 of 10

      ,[


                'J




                        '.,

                              2L,   That Defendant, BIG LOTS STORES, INC., knew or should have
                     known of t5e dangerous condition existing o:r thdpremises, to               wit   negligently

                     and poorly placcd mefchandise upon Defendarrfs'"h"1u"".

                              22. That on or about the above date and Placet Plaintiff, TRACI
                                                                                           her
                     STEpHENS, had mercha.ndise fatl on her l"eg1lpefend.ant's shelf above
                                                                            'j
                     head. as a result of th.e dangerous and unsaf,e condidon on Defendant's

                     premises, to    wit:   negligently and poorly placed merchandise uPon Defendant's

                     shclves.                               t.
                                                            i'
                                                                            .!

                         29, That Defendarrt, BIG LoTs sToRES, INc,, wag then and there
                     gullty of one or more of the following acts and omissions, in violation
                                                                                             of the

                     duties to Plaintiff, TRACI STEPHENS, to wiil

                                    a.Defendarrtfailedtoproperlymaintaint}re
                                        premises in a reasonably safe condition;             '



                                    b.      Defendsnt; failed   to inspgct {nd discover the
                                            Idg*o*e.Gtnaiuons exissng      oh the premlges;
                                                                                 .,


                                    c,      Defend,arrt failed to reafize f}e rinreasonable risk
                                            of htt* created by the dangerous conditions
                                                          Premises; !
                                            existing on the

    E                                d.     Defendaxrt failed to anticipate that      Plaintitr
    Fl                                      would not  discover  or  reaJizn t]le lLatent and
                                            dangerous conditions existing on the  premisesl
\
J                                           Defendant failed to exercise reg'sonable care to
J      2
                                     e.
                                            correct and make safe the unreasonably
tll    0
       !)
       6
                                            dangerous conditions dristing on the premises,
                                            a"ui'irc baing fuI131 aware of thp potential harm
O      E
           o
           t)                               to Flaintllf and others;         i
Z     ao
           b'
           E
       s
           c
                                                                  6

=
                                                                                 rg
                   Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                   PageID.13   Page 8 of 10



        ti
                            I

                 a'l




                                                f.    Defendant failed to grve adequate notice or
                                                      warning to Plaintiff of tJle dangerous conditions
                                                      existing on the premises;

                                                g.    Defendant failed to properly stock and place
                                                      merchandise on its shelves thereby failing to
                                                      allow Plaintiff to traverse the premises in a
                                                      reasonably safe maanrerl

                                                h.    Other acts of negligence'

                                         24     That as a direct and proximate result of Defendagt's, BIG LOTS
                                STORES, INC.'g, herein described negligence, Plaintiff, TRACI STEPHENS, fell,

                                and suffered severe and permanent injuries including but not limited              to

                                injuries to her left shoqlder and anrr requiring left shoulder surgery, as well   as


                                injqries througlrout lrer body, causing her to incur signilicant'medical e'qtenses
                                    and come under the care of hospitals and physicians'

                                          25,   That as a result of her injuries, Plaintiff, TRACI STEPHENS, has
                                    come under the carc of hospitals and physicians'
I
                                          26,   That as a proximate result of Defendant's, BIG LOTS       STORES,

                                    INC.,s herein described negligence, Plaintiff, TRACI STEPHENS, has suffered
1




!

i




I                                   d.arnages, including   but not limited to pain and suffering, shock, mental
                 E                                                                                                     "

i
             ,Fl                    anguish, embarrassment, perrnanent disfigurement, loss of enjoyment of life,
:
             \
'
             J                      loss of earning capacrt5r and medical expenses'
I
j
I
j
             J         0
                       h
                       0
                                          ffHEREFORE, Plaintiff, TRACI $TEPHENS, prays for judgment against
t
:            LU 'jd6
l
             O 5I
                                I
                                    Defendant, BIG LOTS STORES, INC., in whatever am.ount in e:rcess of T\nrenty
i..

I
I

    t
             1€        0
                       B.
                       E
                       o
                       ac
    I
                                                                            7
                 Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19                  PageID.14   Page 9 of 10



                        a



             o




                            Five.Thousand, ($25,000) Dollars, that the trier of fact finds Plaintiff to be

                            entitled, plus inter""t,           and reasonable attorney fees'
                                                       "o"t"
                                                          Respectfi rllY submitted,




                                                 BY:
                                                          GLENN H.
                                                          Attorney for Plaintiff
                                                          32500 TelegraPh Road, #LO4
                                                          Bingtram Fanms, MI 48025
                                                          248) 353-559s
                                                          gollver@nindellflrm.eom




i

i
i
l,




                 E
                 <4
                 r-t
t,
         \
I
li
         J
    l
         J        6

         Lrl      -9
                   iU
                   o

         n         E
                   o
                   C)

                  €6
         1t        b.
                   o
                                  !


                   !n
                                                                          8


    i:
    N

    t
    t
    a

    I
    i
               Case 1:19-cv-10183-TLL-PTM ECF No. 1-2 filed 01/18/19              PageID.15    Page 10 of 10


.t        'l
     I                a
                      t

         ,f



                                                       DE!vIAI{P FoR WRg TRIi$i

                               NOW COMES Plaintiff, TRACI STEPHENS, bY and througlr her attorneys,

                          MINDELL LAw and hereby       u"t-'ut: *i,:]T               within matters'

                                                       RespcctfirllY submitted,

                t;.




                                          . BY:                                       (qb
                                                                H.
                                                       Attorney for
                                                       32500 TelegraPh Road, #104
                                                       Binghafir Farrrrs, Mr 48025
                                                  !l    (248) 353-5595
                                                       iolfi rc@'utradellfirm.com




               ts
               3
     \
     J
     JE
     L!i
     OE
     -d  Z-s
                                                                      9

         =$
